DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
The Examiner further acknowledges the following:
Claims 11-22 are withdrawn. 
Claims 1-4, 7, 9-10, and 24 are under current examination. 
Applicants' remarks filed on 04/28/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 04/29/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

New Objections
Claim 2 is objected to because of the following informalities:  It appears that applicant may have inadvertently deleted the period at the end of claim 2.  Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (United States Patent Publication 2019/0046488) in view of Polaschegg (United States Patent Publication 2013/0085469-see IDS filed 07/30/2019), Giammona et al. (United States Patent 8,529,935), Keon et al. (KR102226724 B1-published 2015), and Davies (United States Patent Publication 2013/0302390-see IDS filed 07/30/2019). 
Claim 1 is to a method for killing Pseudomonas aeruginosa  on at least one surface of a medical device, the method comprising the steps of: (a) providing a bio-film active composition comprising taurolidine, or its derivatives thereof, and a base material, wherein the base material comprises a hydrogel comprising hyaluronic acid having a molecular weight of 750 kDa to 1.MDa; and  (b) delivering the bio-film active composition to the medical device in a sufficient  amount and for a sufficient period of time to kill Pseudomonas aeruginosa on at least one surface of the medical device.
Rosenblatt teaches compositions which kill and destroy microbes including Pseudomonas aeruginosa, thus Rosenblatt teaches bio-film active compositions, see paragraphs [0053], [0061] [0113], [0016], [0124], [0126], [0136] and entire document. The composition of Rosenblatt kills Pseudomonas biofilms in a sufficient time period, see paragraph [0124] and [0126] and paragraph [0026]. Rosenblatt teaches that the composition can be used to treat catheter surfaces, see paragraph [0033]. The antimicrobial composition of Rosenblatt can include additional therapeutic agents such as taurolidine, see paragraph [0029]. The composition can be added to hydrogel matrices to be applied to be retained on surfaces such as catheters, thus integrated within the medical device, see paragraph [0023] and entire document. Rosenblatt teaches that a base material can comprise hydrogel, see paragraph [0023]. 
Rosenblatt teaches that a base material can comprise hydrogel materials, and that the composition can incorporate taurolidine, however does not expressly teach that the biofilm-active composition comprises the base material of hyaluronic acid hydrogel. With regards to the taurolidine, Rosenblatt teaches that the antimicrobial composition can further comprise taurolidine but does not teach its selection with sufficient specificity. 
However, Polaschegg teaches that hyaluronic acid (also known as hyaluronan) with taurolidine imparts an antimicrobial and anti-inflammatory cell migration enhancing properties to a composition, see paragraphs [0062] and [0165]. Polaschegg teaches that taurolidine can be carried by thixotropic gels including hyaluronic acid, see abstract and paragraph [0165]. Taurolidine is advantageous is it provides low toxicity and high safety and is effective against most clinically significant bacteria, see paragraph [0006]. Taurolidine reduces infections related to catheters while being advantageous as it does not induce bacterial resistance like some antibiotics, see paragraph [0015]. Polaschegg teaches that several devices can benefit by the use of incorporating taurolidine including catheters, see paragraph [0122]. 
It would have been prima facie obvious to an ordinary skilled artisan before the time of filing of the instant invention to select taurolidine as the additional antimicrobial agent of Rosenblatt together with hyaluronic acid as the hydrogel base material for Rosenblatt’s antimicrobial biofilm killing composition. 
A person of ordinary skill in the art would have been motivated to do so because taurolidine is taught to be superior to antibiotics in that it can be used to inhibit biofilms without resistance and is non-toxic, and hyaluronic acid can be useful as a gel to impart thixotropic properties to the composition. Polaschegg teaches that the hyaluronic acid further imparts anti-inflammatory properties to the composition. 
There would have been a reasonable expectation of success given both Rosenblatt and Polaschegg teach inhibiting biofilm infections on medical devices. 
Neither Polaschegg or Rosenblatt expressly teach cross-linked hyaluronic acid (HA) or hyaluronic acid having a molecular weight of 750kDa-1.0MDa
Giammona et al. teach that biodegradable materials including hyaluronic acid offer advantages of bioreabsorption, reduces reactions induced by foreign bodies, and increases release of the drug locally and the kinetics of drug release can be controlled through the matrix degradation processes, see column 2, lines 47-67. Giammona provides for hydrogels of varying molecular weights between 50,000 and 3,500,000 Daltons, see column 4, lines 47-59. Giammona teaches that hyaluronic acid hydrogels can be useful carriers for antimicrobials. Such antimicrobial hydrogels can be used as coatings for implant materials, see claims 1, 12 and 20. 
Keon et al. teaches that crosslinked hyaluronic acid hydrogels having a high molecular weight of preferably 0.5-1MDa have excellent mechanical properties and decomposition resistance, see pages 1, 3-4 and 8.
It would have been prima facie obvious before the time of filing to provide the modified Rosenblatt’s hyaluronic acid hydrogel as a crosslinked hydrogel having a high molecular weight including from 0.5-1MDa as suggested by Keon et al.  
A person of ordinary skill in the art would have been motivated to provide crosslinked hyaluronic acid hydrogels with high molecular weight hyaluronic acid including from 0.5-1.5MDa as they provide excellent mechanical strength, improved resistance to degradation and excellent viscoelastic properties, see pages 1-8 of Keon. 
Giammona further teaches that hydrogels having molecular weights ranging from 50,000 to 3,500,00 daltons can be created for providing antimicrobial properties to a surface. In view of the teachings of Giammona and Keon et al., an ordinary skilled artisan would have adjusted the molecular weight of the crosslinked hyaluronic acid to arrive at the suitable mechanical strength of the hydrogel.  There would have been a reasonable expectation of success because hyaluronic acid hydrogels are taught in Giammona for their use as antimicrobial coatings for medical devices and Rosenblatt’s’ antimicrobial composition is taught to be useful for adding to hydrogel matrices. 
	The modified Rosenblatt does not expressly teach that the composition further comprises a biofilm penetrating agent comprising myristic acid (a long chain fatty acid). 
	However, Davies teaches a composition that comprises a biofilm dispersion inducing agent (dispersion inducer) including hexadecanoic acid (also known as myristic acid), see paragraphs [0043] and [0045]-[0046]. The composition is applied in the method of inhibiting formation of biofilm on a surface, see paragraph [0052]. The composition acts to induce a dispersion response by bacteria and in turn is responsible for the release of the bacteria from the biofilm. The composition is able to act on bacteria and induces a response from the bacteria which prevents the formation of a biofilm, see paragraph [0043]. The dispersion inducing composition is useful in coating substrates including catheters, see paragraphs [0050] and [0053]. The dispersion inducer can be administered with further biocides, see paragraph [0054]. 
	It would have been prima facie obvious before the time of filing the instant invention to provide myristic acid with the biofilm treating composition of the modified Rosenblatt. 
	A person of ordinary skill in the art would have been motivated to do so as myristic acid (also known as hexadecanoic acid) is taught as a dispersion agent which releases microorganisms from biofilms and disrupts the physical aspect of a biofilm. 
	There would have been a reasonable expectation of success given both Rosenblatt and Davies teach treating biofilm formation on the surfaces of devices including catheters. 
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of Rosenblatt et al. in view of Polaschegg, Giammona et al., Keon et al., and Davies. 
Response to Remarks
Applicant argues that the claims have been amended to require that the hyaluronic acid have a molecular weight of 750 kDa to 1.0MDa and none of the cited prior art teaches this limitation. 
Examiner respectfully submits that the new rejections above address the amended claims. Giammona et al. teach that biodegradable materials including hyaluronic acid offer advantages of bioreabsorption, reduces reactions induced by foreign bodies and increases release of the drug locally and the kinetics of drug release can be controlled through the matrix degradation processes, see column 2, lines 47-67. Giammona provides for hydrogels of varying molecular weights between 50,000 and 3,500,000 daltons, see column 4, lines 47-59. Giammona teaches that hyaluronic acid hydrogels can be useful carriers for antimicrobials. Such antimicrobial hydrogels can be used as coatings for implant materials, see claims 1, 12 and 20. Keon et al. teaches that crosslinked hyaluronic acid hydrogels having a high molecular weight of preferably, 0.5-1MKDa have excellent mechanical properties, excellent viscoelastic properties, and decomposition resistance. Therefore, it would have been prima facie obvious before the time of filing to provide the modified Rosenblatt’s hyaluronic acid hydrogel as a crosslinked hydrogel having a high molecular weight including from 0.5-1MDa as suggested by Keon.  A person of ordinary skill in the art would have been motivated to provide crosslinked hyaluronic acid with high molecular weight including from 0.5-1.5MDa hyaluronic acid hydrogels as they provide excellent mechanical strength, improved resistance to degradation and excellent viscoelastic properties. 
Giammona further teaches that hydrogels having molecular weights ranging from 50,000 to 3,500,00 daltons can be created for providing antimicrobial properties to a surface. In view of the teachings of Giammona and Keon et al., an ordinary skilled artisan would have adjusted the molecular weight of the crosslinked hyaluronic acid to arrive at the suitable mechanical strength of the hydrogel.  There would have been a reasonable expectation of success because hyaluronic acid hydrogels are taught in Giammona for their use as antimicrobial coatings for medical devices and Rosenblatt’s’ antimicrobial composition is taught to be useful for adding to hydrogel matrices. 


Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619